COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                      §
  ERIC HUBERT,                                                    No. 08-20-00129-CV
                                                      §
              Appellant,                                            Appeal from the
                                                      §
  v.                                                               65th District Court
                                                      §
  JENNIFER CARMONY,                                             of El Paso County, Texas
                                                      §
              Appellee.                                          (TC# 2019DCM6483)
                                                      §

                                 MEMORANDUM OPINION

       Appellant Eric Hubert, pro se, has filed a voluntary withdrawal of this appeal. We construe

his filing as a motion for voluntary dismissal. See TEX.R.APP.P. 42.1(a)(1). The motion is granted,

and this appeal is dismissed. Costs of the appeal are taxed against Appellant. See TEX.R.APP.P.

42.1(d).


                                             GINA M. PALAFOX, Justice
August 10, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  1